DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 9, 11 and 14 are cancelled.
Claims 1, 3-8, 10, 12-13 and 15-23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (US PUB 20080174959, hereinafter Sano) in views of Prommersberger et al (US PUB 20170132508, hereinafter Prommers) and Switalski (US PUB 20200238872, hereinafter Switalski).
Regarding claim 1, Sano discloses a system (see at least the abstract), comprising: a speaker (e.g. speaker 24) in an area of a vehicle (see figure 1); and a controller (e.g. a microprocessor 13 connected to a fan control system 12) with computer-readable instructions stored on non-transitory memory thereof (e.g. it is inherent for a microprocessor to consist of a working memory for its operation) that when executed enable the controller to activate one or more portions of a cooling system (e.g. a cooling system 10, 11) of the vehicle corresponding to the area of the vehicle in response to a temperature of the speaker exceeding a threshold temperature (e.g. normal operational temperature of 40 degrees), (see [0032], and [0039]-[0042], figures 1-2 and 4-8).
Sano does not explicitly disclose that the speaker (speaker 24) is configured to dock mechanically to a docking station in the area of a vehicle, and wherein the speaker further comprises a removable battery.
However, Prommers in the same field of endeavor teaches a system (e.g. a speaker system 100), (see at least the abstract and figure 1), comprising: a speaker (e.g. speaker 110) configured to dock mechanically to a docking station (e.g. a docking station 108) in an area of a vehicle (e.g. dashboard area of a vehicle 102), (see figure 1), and wherein the speaker further comprises battery (e.g. a battery 142, which inherently is removable), (see Prommers, [0026], [0029] and [0031], figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate mechanically docking the speaker to a docking station in the vehicle and also provide the said speaker with a removable battery as taught by Prommers in the teachings of Sano in order to enable the speaker system to operate independent of the vehicle power system with the additional ability to recharge its removable battery via the docking station, and thereby further improving the power efficiency and reliability of the speaker system.  
Prommers further teaches wherein the portable speaker comprises a battery (e.g. a battery 142, see figure 3), but fails to explicitly disclose that the battery is removable.
However, Switalski in the same field of endeavor teaches that it is well known in the art to provide a speaker system in a vehicle comprising a removable battery as demonstrated in [0015]. Therefore, it would have obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a removable battery as taught by Switalski in the teachings of Sano in view of Prommers in order to facilitate replacement of the battery when so necessary. 
 
Regarding claim 3, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the speaker further comprises an electronics package (e.g. a muting circuit 23) separate from the removable battery (see Sano, figure 1).

Regarding claim 4, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the docking station further comprises an electrical connector (e.g. electrical connector 134) to electrically couple a speaker connector (e.g. speaker connector 136) of the speaker to a vehicle battery (e.g. a vehicle battery 138) of the vehicle, wherein the vehicle battery is different than the removable battery (see Prommers, [0031] and figure 3).

Regarding claim 5, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the speaker is configured to dock (e.g. at the docking station 108) when the removable battery is removed from or coupled to the speaker (see Prommers, [0031] and figure 3).

Regarding claim 6, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the speaker is one of a subwoofer, a mid- range speaker, or a tweeter (see Prommers, [0029]-[0030], figures 2-3).

Regarding claim 7, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the speaker is configured to play audio when undocked from the docking station when the removable battery is coupled to the speaker (e.g. when the speaker is disconnected from the docking station 108 and operates as a portable speaker), (see Prommers, [0040], figures 5-6).

Regarding claim 8, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the area of the vehicle is selected from one of a passenger door, an instrument panel, a dashboard (e.g. dashboard 118), a trunk, a head rest, and an arm rest (see Prommers, [0029], figures 1-2).

Regarding claim 21, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the docking station is located at a dashboard (e.g. dashboard 118) of the vehicle (see Prommers, [0029] and figures 1-2).

Regarding claim 23, Sano as modified by Prommers and Switalski discloses the system of claim 1, wherein the docking station (docking station 108) includes a recess (e.g. a recess 124) formed into a panel of the vehicle (see Prommers, figure 2), wherein the panel is offset at an angle (e.g. slightly sloped) from a vertical axis to bias a center of mass of the speaker toward the panel (see Prommers, [0029] and figures 1-2).

Claims 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prommers in views of Sano and Switalski.
Regarding claim 10, Prommers discloses a vehicle (e.g. a vehicle 102), (see at least the abstract and figure 1), comprising: a plurality of docking stations arranged in different areas of the vehicle (e.g. docking station 108 in the front dashboard and an integrated docking station for subwoofer assembly 114 at the storage compartment 106), (see [0026], [0028] and [figure 1), wherein each docking station of the plurality of docking stations is configured to receive a portable speaker (e.g. portable speakers 110 and 114) operable when docked to a docking station and when not docked to the docking station (such as when disconnected), (see Prommers, [0031], [0037], and [0040]-[0041], figures 1-6).
Prommers further teaches wherein the portable speaker comprises a battery (e.g. a battery 142, see figure 3), but fails to explicitly disclose that the battery is removable.
However, Switalski in the same field of endeavor teaches that it is well known in the art to provide a speaker system in a vehicle comprising a removable battery as demonstrated in [0015]. Therefore, it would have obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a removable battery as taught by Switalski in the teachings of Prommers in order to facilitate replacement of the battery when so necessary. 
in addition, the combination of Prommers and Switalski further fails to explicitly disclose: a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to activate one or more portions of a cooling system of the vehicle corresponding to one or more of the plurality of different areas of the vehicle at which a temperature of a speaker in the area exceeds a threshold temperature.
However, Sano in the same field of endeavor discloses a vehicle comprising a speaker system (e.g. speaker 24) in an area of a vehicle (see at least the abstract and figure 1); and further comprising: a controller (e.g. a microprocessor 13 connected to a fan control system 12) with computer-readable instructions stored on non-transitory memory thereof (e.g. it is inherent for a microprocessor to consist of a working memory for its operation) that when executed enable the controller to activate one or more portions of a cooling system (e.g. a cooling system 10, 11) of the vehicle corresponding to the area of the vehicle in response to a temperature of the speaker exceeding a threshold temperature (e.g. normal operational temperature of 40 degrees), (see [0032], and [0039]-[0042], figures 1-2 and 4-8). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a controller for controlling a cooling system of a speaker in the vehicle when the temperature of said speaker exceeds a particular threshold as taught by Sano in the teachings of Prommers in view of Switalski in order to prevent the speaker from damage by excessive heat condition in the vehicle.

Regarding claim 12, Prommers as modified by Switalski and Sano discloses the vehicle of claim 10, wherein all speakers of the vehicle are configured to be portable (see Prommers, figures 5-7).

Regarding claim 13, Prommers as modified by Switalski and Sano discloses the vehicle of claim 10, wherein each of the plurality of different areas include a passenger door, an instrument panel, a dashboard, a trunk, a head rest, and an arm rest (see Prommers, figure 1 and also Switalski, figure 1).

Regarding claim 15, Prommers as modified by Switalski and Sano discloses the vehicle of claim 10, wherein the temperature of each speaker temperature is estimated based on one or more of a speaker location (e.g. a cabinet temperature), a cabin temperature, and an ambient weather (see Sano, [0008], figures 1-2).

Claims 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Prommers. 
Regarding claim 16, Sano discloses a method (see at least the abstract), comprising: intrusively activating one or more vents of a cooling system (e.g. a cooling system 10, 11) of a vehicle to provide zonal cooling to one or more portable speakers (e.g. speaker 24) in the vehicle in response a speaker temperature of each of the one or more portable speakers exceeding a threshold temperature (e.g. exceeding normal operational temperature of 40 degrees), (see [0032], and [0039]-[0042], figures 1-2 and 4-8).
Sano does not explicitly disclose a plurality of portable speakers 24 docked in the vehicle.
However, Prommers in the same field of endeavor teaches a method (e.g. using a speaker system 100), (see at least the abstract and figure 1), comprising a plurality of portable speakers (e.g. a plurality of speakers 108, 110 and 114) docked (e.g. at a docking station 108) in a vehicle (e.g. vehicle 102), (see Prommers, [0008], [0026], [0028], also figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a plurality of speakers docked at a docking station in the vehicle as taught by Prommers in the teachings of Sano in order to provide a full-range high-end audio output from the plurality of speakers, and to also provide the ability to recharge the speakers via the docking station when such is necessary, and thereby further improving the listening experience of the user. 

Regarding claim 17, Sano as modified by Prommers discloses the method of claim 16, wherein the speaker temperature of each of the one or more portable speakers is estimated based on one or more of a speaker location (e.g. a cabinet temperature), a cabin temperature, and an ambient weather (see Sano, [0008], figures 1-2).

Regarding claim 18, Sano as modified by Prommers discloses the method of claim 16, wherein the vehicle is off (inherently, the portable speaker system 110 can be operated independently via its own battery unit (e.g. battery 142) regardless of whether the vehicle is on or off (see Prommers, [0031] and [0040], figures 5-6).

Regarding claim 19, Sano as modified by Prommers discloses the method of claim 16, further comprising determining a speaker location, wherein the speaker location is determined in response to feedback from Bluetooth, feedback from a connection between a portable speaker and a docking station, or a position sensor (see Prommers, [0004], and figure 1).

Regarding claim 20, Sano as modified by Prommers discloses the method of claim 16, wherein the speaker is one of a subwoofer, a mid- range speaker, or a tweeter (see Prommers, [0029]-[0030], figures 2-3).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano as in views of Prommers and Switalski as applied to claim 1 above, and further in view of Mezzomo et al (US PUB 20170105069, hereinafter Mezzomo).
Regarding claim 22, Sano as modified by Prommers and Switalski discloses the system of claim 1, but fails to explicitly disclose wherein the speaker and the docking station each include features for locking the speaker to the docking station.
However, Mezzomo in the same field of endeavor teaches that it is well known in the art to provide a speaker and a corresponding docking station with a respective locking features for locking the speaker to the docking station as set forth in [0047] and figures 11-12. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a locking feature in each of the speaker and a docking station as taught by Mezzomo in the teachings of Sano in views of Prommers and Switalski in order to prevent unintentional or accidental dislodgement of the speaker from the docking station, and thereby further improving the interconnection integrity of the two units.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654